Citation Nr: 1755792	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an upper back disability.

2.  Entitlement to service connection for an upper back disability. 

3.   Whether new and material evidence has been received to reopen a claim for service connection for a low back disability. 

4.  Entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Entitlement to service connection for a right knee disability. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

8.  Entitlement to service connection for a right foot disability. 

9.  Entitlement to service connection for a left foot disability.

10.  Entitlement to service connection for a right hip disability, to include as secondary to a knee or foot disability.  

11.  Entitlement to service connection for a left hip disability, to include as secondary to a knee or foot disability.  


REPRESENTATION

Veteran represented by:  Agent Dale Graham


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1973 to October 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for right and left foot and hip conditions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the Veteran service connection for an upper back disability.  Evidence received since the November 2002 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

2.  The Veteran's upper back disability is causally related to an in-service injury. 

3.  An unappealed November 2002 rating decision denied the Veteran service connection for a low back disability.  Evidence received since the November 2002 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

4.  The Veteran's low back disability is causally related to an in-service injury.  

5.  An unappealed November 2002 rating decision denied the Veteran service connection for a right knee disability.  Evidence received since the November 2002 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.

6.  The Veteran's right knee disability is causally related to an in-service injury.  

7.  An unappealed November 2002 rating decision denied the Veteran service connection for a right foot disability.  Evidence received since the November 2002 denial includes evidence not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for an upper back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an upper back disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

3.  New and material evidence has been received; the claim of service connection for a low back disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for a low back disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  New and material evidence has been received; the claim of service connection for a right knee disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

7.  New and material evidence has been received; the claim of service connection for a right foot disability may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to these claims.  Because the benefits sought are being granted, there is no reason to belabor the impact of the VCAA; any notice error or duty to assist omission is harmless.
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C. §§ 110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection on the basis of a continuity of symptoms after discharge under 38 C.F.R. § 3.303(b) is also available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).

I.  Upper and Low Back 

New and Material Evidence 

In a November 2002 rating decision, the RO denied the Veteran's claims for service connection for upper and low back conditions because there was no evidence of a nexus between the Veteran's documented in-service back strain and a current back disability.  

Evidence received since November 2002 establishes the Veteran's current upper and low back disabilities and relates these conditions to an in-service injury.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.

Service connection 

The question before the Board is whether the Veteran is entitled to service connection based on continuity of upper and low back symptoms since service.  The April 2013 VA examination report establishes that he has current diagnoses of thoracic spine osteoarthritis and spondylosis (upper back disabilities) and lumbar spine osteoarthritis and degenerative spondylosis (low back disabilities).  The examiner opined that it was less likely than not that these conditions are related to the Veteran's service because he was only treated once during service for a back strain and his separation examination did not indicate back symptoms.  During his February 2017 Board hearing, the Veteran testified that his current back symptoms started after a vehicle accident during service.  He testified that his symptoms continued and worsened from service until present.   

After a careful review of the evidence, the Board finds that it is at least as likely as not that the Veteran's upper and low back disabilities, although not formally diagnosed until after service,were incurred during active service.  In reaching this conclusion, the Board finds the Veteran's statements and testimony describing continued back symptoms competent, credible, and highly probative of the fact that these symptoms started in service and continued through his diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examiner's opinion cannot be assigned significant probative weight because it did not consider the Veteran's full description of his in-service back injury or his report of continuing back symptoms.  Because the probative evidence of record is positive as to incurrence of upper and low back disabilities during service, service connection for these disabilities is warranted.  

II.  Right knee

New and Material Evidence 

In a November 2002 rating decision, the RO denied the Veteran's claims for service connection for a right knee disability because there was no evidence of a nexus to an in-service injury.  

Evidence received since November 2002 relates his right knee disability to an in-service injury.  For example, the Veteran testified at his February 2017 hearing that his right knee was injured when a car ran over him while on active duty.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.

Service connection 

The question before the Board is whether the Veteran is entitled to service connection based on continuity of symptoms since service for his established current right knee disability.  During his February 2017 Board hearing, the Veteran testified that his current right knee symptoms started after he was run over by a vehicle during service.  He testified that these symptoms continued and worsened from service until present.  The evidence establishes a current diagnosis of right knee post-ACL repair and knee replacement.  

After a careful review of the evidence, the Board finds that it is at least as likely as not that the Veteran's right knee disability, although not formally diagnosed until after service, was incurred during active service.  In reaching this conclusion, the Board finds the Veteran's statements and testimony describing continued knee symptoms competent, credible, and highly probative of the fact that these symptoms started in service and continued through his diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the probative evidence of record is positive as to the incurrence of a knee injury during service and continued symptoms through present, service connection for a right knee disability is warranted.  

III.  Right Foot

New and Material Evidence 

In a November 2002 rating decision, the RO denied the Veteran's claims for service connection for a right foot disability because there was no evidence of a nexus to an in-service injury.  

Evidence received since November 2002 relates his right foot disability to an in-service injury.  For example, the Veteran testified at his February 2017 hearing that his right foot was injured when a car ran over him while on active duty.  Reviewing this evidence, the Board finds that it is both new and material and raises a reasonable possibility of substantiating the claim.  Thus, the Board will grant the petition to reopen the claim.  The merits of the claim are addressed below.


ORDER

The service connection claim for an upper back disability is reopened.

Service connection for an upper back disability is granted. 

The service connection claim for a low back disability is reopened.

Service connection for a low back disability is granted. 

The service connection claim for a right knee disability is reopened.

Service connection for a right knee disability is granted. 

The service connection claim for a right foot disability is reopened.


REMAND

Right and Left Feet

During his Board hearing, the Veteran testified that he was diagnosed with pes planus on entry to service and treated for sore feet during service.  These events are not reflected in his entrance examination or STRs.  He also testified that a car speeding through a checkpoint ran him over and injured his feet in July or August 1975, and that these injuries were treated at a military hospital.  These treatment records are not in the claims file and must be obtained, if available, on remand.  

The record shows current diagnoses of pes planus, hallux valgus, hammertoes, and gout; however, it is not evident which of these disabilities is related to the Veteran's service.  Overall, there is insufficient evidence to decide the claim, and a remand is necessary to afford the Veteran a VA examination to evaluate his claim.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Right and Left hips 

The Veteran is claiming service connection for right and left hip disabilities as directly related to his service and as secondary to his knee and foot disabilities.  He testified that a car speeding through a checkpoint ran him over and injured his hips in July or August 1975, and that he was treated a military hospital for related injuries.  These documents are not of record and must be obtained on remand, if available.  In addition, medical records show describe hip pain, stiffness, and numbness and reference "joint arthritis," but it is not clear that the Veteran has been formally diagnosed with a hip disability.  Because there is insufficient evidence to decide the claim, a remand is necessary to obtain outstanding treatment records and afford the Veteran a VA examination.  See id.

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the claims file.

2.  Obtain any available social security administration records pertinent to the claims on appeal.  

3.  Obtain any outstanding STRs or other medical treatment records from the Veteran's active service including records of hospital treatment in July or August 1975 at Fort Gordon.

4.  Invite the Veteran to submit any additional lay or medical evidence pertinent to the claims on appeal.  Of particular interest would be documentation of a current hip disability.  

5.  After the development above is completed to the extent possible, schedule the Veteran for an examination with an appropriate examiner to answer the following based on a review of the claims file and interview and examination of the Veteran.  

For the Veteran's right hip, left hip, right foot, and left foot claims, identify any disabilities, to include his established hallux valgus, pes planus, hammertoes, and gout.  Any needed diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the clinician should provide an opinion responding to the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was incurred in or is otherwise related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed hip disability was CAUSED by the Veteran's service-connected knee disability or claimed foot disability?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed hip disability was AGGRAVATED by the Veteran's service-connected knee disability or claimed foot disability? (Aggravation means the disability increased in severity beyond its natural progression.)

In providing these opinions, the examiner should carefully review and consider the Veteran's January 2012 and February 2017 testimony describing his in-service foot and hip injuries.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his agent with a supplemental statement of the case and allow them the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


